      Case 1:20-cv-03186-JTR      ECF No. 24   filed 08/16/21   PageID.1227 Page 1 of 2




                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 2
                                                                      Aug 16, 2021
 3                         UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


 4                        EASTERN DISTRICT OF WASHINGTON

 5
     REUBEN F.,                                    No. 1:20-CV-3186-JTR
 6
 7                        v.                       ORDER GRANTING STIPULATED
 8                                                 MOTION FOR REMAND
     KILOLO KIJAKAZI, ACTING                       PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                   Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 22.
16   Attorney D. James Tree represents Plaintiff; Special Assistant United States
17   Attorney Leisa A. Wolf represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 6. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.       The parties’ Stipulated Motion for Remand, ECF No. 22, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative action pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03186-JTR      ECF No. 24    filed 08/16/21   PageID.1228 Page 2 of 2




 1         On remand, the Appeals Council will instruct the Administrative Law Judge
 2   to do the following: (1) further develop the record, offer Plaintiff the opportunity
 3   for a new hearing, and issue a new decision; (2) reevaluate the medical opinion
 4   evidence and obtain medical expert testimony; (3) if available, send Plaintiff to a
 5   psychological/psychiatric consultative examination; (4) evaluate the nature,
 6   severity, and effects of Plaintiff’s medically determinable personality disorder;
 7   (5) further evaluate whether Plaintiff’s mental impairments meet or equal a Listing;
 8   (6) reevaluate Plaintiff’s mental residual functional capacity; (7) further evaluate
 9   whether Plaintiff has past relevant work that he can perform; and (8) if warranted,
10   obtain supplemental evidence from a vocational expert.
11         2.     Judgment shall be entered for PLAINTIFF.
12         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
13   STRICKEN AS MOOT.
14         4.     An application for attorney fees and costs may be filed by separate
15   motion.
16         IT IS SO ORDERED. The District Court Executive is directed to enter this
17   Order, forward copies to counsel, and CLOSE THE FILE.
18         DATED August 16, 2021.
19
20                                _____________________________________
                                            JOHN T. RODGERS
21                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
